Citation Nr: 1511902	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for post-traumatic stress disorder (PTSD), for the period prior to August 17, 2009.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD, for the period beginning August 17, 2009.



REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which granted service connection for PTSD, evaluated as 0 percent from May 11, 2005, and 30 percent from August 17, 2009.  The Veteran perfected a timely appeal of that decision.  

On January 29, 2015, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD, beginning August 17, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  Prior to August 17, 2009, the Veteran's PTSD was manifested by flashbacks, nightmares, sleep disturbance, depression, anger, irritability, and social isolation; Global Assessment of Functioning Scale (GAF) scores range from 57 to 70.  

2.  Prior to August 17, 2009, the Veteran's PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 percent, but no higher, for PTSD during the period prior to August 17, 2009 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify and assist.  In any event, the appeal for a higher initial rating PTSD arises from disagreement with the initial rating following the grant of service connection. The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).


II.  Factual background.

The record indicates that the Veteran had active service from February 1967 to February 1969.  The Veteran's DD Form 214 indicates that his military occupational specialty was light weapons infantryman; he served in Vietnam from July 17, 1967 to July 16, 1968.  He was awarded the National Defense Service Medal, the Republic of Vietnam Campaign Medal, the Combat Infantryman Badge, the Vietnam Service Medal, and the Valorous Unit Award.  

The Veteran's initial claim for service connection for PTSD (VA Form 21-526) was received in August 2001.  Submitted in support of the veteran's claim were VA progress notes dated from December 1999 to December 2001.  A VA progress note, dated in December 1999, indicates that the Veteran was referred for evaluation after complaining of being depressed and feeling stressed by his job.  It was noted that the Veteran had a past diagnosis of PTSD.  He also stated that he had been depressed since 1995 when he had a heart attack.  The Veteran reported that he suffers from memory loss, depression, low self-esteem, and occasional suicidal ideation.  Following a mental status examination, the Veteran was diagnosed with dysthymia, R/O major depression, and PTSD; he was assigned a global assessment of functioning (GAF) of 57.  A subsequent VA progress note dated in October 2001 reflects an assessment of depression.  

By a rating action dated in May 2002, the RO denied the claim for service connection for PTSD.  The Veteran was notified of the denial and his rights to appeal; however, he did not appeal that determination.  

In a statement in support of claim (VA Form 21-4138), dated May 11, 2005, the Veteran sought to reopen his claim of entitlement to service connection for PTSD.  In conjunction with his claim, the Veteran was afforded a VA examination in December 2005.  The Veteran indicated that he last worked in 1999 at Masonite Corporation; he has been receiving Social Security Disability since 1999 due to a broken neck and back injuries.  The Veteran related that his primary symptoms were depression and irritability; he also reported problems interacting with people.  The Veteran reported a high degree of anger at times with thought of killing people.  He also reported a preference to avoid being around other people.  The examiner further noted that the Veteran's symptoms appear to be of mild to moderate intensity, to have been present over the last year and to occur on an ongoing basis.  The Veteran did not report any remission from his psychiatric symptoms over the last year.  

On mental status examination, it was noted that the Veteran was dressed appropriately with fair grooming and hygiene; he is able to independently care for his personal hygiene and other basic activities of daily living.  He maintained good eye contact, established appropriate rapport and displayed no inappropriate behaviors.  He was alert, fully oriented, with average memory and concentration.  Speech was fluent, of normal rate and well-articulated.  Speech patterns were logical, relevant, coherent and goal directed.  He denied any psychotic symptoms, such as hallucinations, delusions, disorders of thought or communication and none were noted.  His mood on the day of the examination was mildly irritable.  His affect was appropriate to content.  He denied any impulse control problems.  He also denied any suicidal or homicidal thoughts, ideations, plans or intent.  He did not report any panic attacks or panic-like symptoms.  No obsessive or ritualistic behaviors were reported.  No other symptoms or disorders appeared to be present.  The pertinent diagnosis was mood disorder NOS; he was assigned a GAF score of 62.  The examiner noted that while the Veteran reported a stressor that meets DSM-IV PTSD stressor criteria, he did not report psychiatric symptoms that meet DSM-IV PTSD symptom criteria.  

Subsequently received in 2006 were VA progress notes dated from June 1987 to October 2006.  These records show that the Veteran was seen at a mental hygiene clinic in June 1987, at which time he reported that he had had problems with sleeping ever since he returned home from Vietnam; he also reported problems relating to people.  The Veteran indicated that he had nightmares involving Vietnam and he had flashbacks 3 to 4 times a year.  It was noted that the Veteran was slightly anxious.  The assessment was PTSD.  A mental health note dated in December 1999 reported that the Veteran had a past diagnosis of PTSD; the diagnoses reported at that time were dysthymia, R/O major depression, and PTSD and he was assigned a GAF score of 57.  Another mental health note, dated in December 1999, reflects a diagnosis of depressive disorder, NOS; he was assigned a GAF score of 70.  A follow up note dated in March 2002 also reflects an assessment of PTSD.  

Received in September 2007 were records from the Social Security Administration, mostly treatments reports from private providers, dated from November 1996 to November 2001, reflecting clinical evaluation and treatment for physical disabilities.  These records do not reflect any complaints or treatment for a psychiatric disorder.  

Received in February 2009 were VA progress notes dated from September 2006 to January 2009, reflecting ongoing clinical evaluation and treatment for a psychiatric disorder, diagnosed as depressive disorder NOS.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported difficulty sleeping due to nightmares; he stated that his sleep patterns interfere with his life by causing him to have little energy.  The Veteran indicated that he does not like to be around people; he stated that most of his activities are done alone.  The Veteran related that he had suicidal thoughts while in Vietnam; he reported suicidal thoughts three or four days ago and that they were due to his frustration with staying with his daughter and the situation there.  The examiner noted that there was no indication of homicidal thoughts, although the Veteran reported that he becomes angry when he drives.  On mental status examination, it was noted that the Veteran was dressed casually.  He was able to maintain his hygiene and other activities of basic living.  He interacted in a friendly manner and even appeared somewhat jovial, laughing often.  His speech was normal in rate, rhythm and tone.  His speech was somewhat difficult to understand at times due to mumbling.  There was no evidence of any hallucinations, delusions, or psychotic symptoms.  He was alert and fully oriented.  His immediate recall was good as was his short-term memory.  His social judgment was assessed to be fair.  The Veteran was able to understand the outcome of his behavior; he was able to understand that he has some difficulties.  His mood appeared to be euthymic.  His affect, at times, seemed inappropriate or incongruent to the content of material he was discussing.  The Veteran stated that he felt sad much of the time and he felt like crying but he was unable to.  He had thoughts of killing himself, but would not carry them out.  The Veteran did not appear to have particular problems with panic or general anxiety; there was also no indicating that the Veteran had problems controlling his impulses.  The pertinent diagnosis was PTSD, chronic, adjustment disorder with depressed mood; he was assigned a GAF score of 59.  The examiner noted that there was occasional decreased in work efficiency or there were intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning.  The examiner further noted that the Veteran's PTSD has also affected the quality of his relationships with others, including his family members.  
III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  See 38 C.F.R. § 4.1.  In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  After careful review of the evidentiary record, the Board concludes that a uniform evaluation is warranted for the Veteran's PTSD. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Based upon a review of the cumulative evidence, and resolving all doubt in his favor, the Board finds that the Veteran's PTSD is manifested by psychiatric symptoms that more closely approximate the criteria for a 30 percent evaluation.  Significantly, the evidence reveals that the Veteran suffers from sleep impairment due to nightmares.  The record also indicates that the Veteran experiences flashbacks, depression, irritability, and social isolation.  During the VA examination in December 2005, the examiner noted that the Veteran's symptoms appeared to be of mild to moderate intensity.  Moreover, during the December 2005 VA examination, it was noted that the symptoms of the Veteran's psychiatric disorder were depression and irritability; he also reported problems interacting with people.  The Veteran reported a high degree of anger at times with thought of killing people.  He was assigned a GAF score of 62.  While the examiner reported a diagnosis of mood disorder, the records clearly reflect that the Veteran had been diagnosed with PTSD as early as June 1987 and was continuously diagnosed with and received ongoing clinical attention for symptoms of PTSD.  

Considering the evidence of record in light of the above, and affording the Veteran the benefit of the doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 ), the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 30 percent rating for the period prior to August 17, 2009.  

Collectively, the pertinent medical evidence of record reflects that the Veteran's PTSD symptomatology has included chronic sleep disturbance, nightmares, flashbacks, anxiety, depression, social isolation, and irritability.  It is noteworthy that the VA examiner in December 2005 found that the Veteran's PTSD was mild to moderate in nature.  Such symptomatology is best reflected by the criteria set forth for a 30 percent evaluation.  

In determining that the 30 percent rating criteria for the Veteran's PTSD are met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

However, the clinical evidence does not demonstrate that the Veteran's PTSD is manifested with symptoms that more nearly approximated the criteria for an even higher (50 percent) evaluation.  Significantly, there is no objective evidence that he experienced any reduced reliability and productivity in his employment due to his PTSD.  In addition, there is no clinical evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking during this period in question.  In addition, his speech was found to be clear and coherent, and there was no evidence of any thought disorder.  His affect has been described as normal; his mood as anxious but not flattened.  Overall, the range of symptoms does not more nearly reflect the criteria for a 50 percent rating. 

In summary, the Board finds that Veteran meets the criteria for a 30 percent rating for PTSD, but that an evaluation in excess thereof is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

The Board has also considered whether the Veteran is entitled to an increased disability evaluation on an extra-schedular basis.  However, the Board concludes that the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b) (1).  In this regard, the Board finds that there has been no showing by the Veteran that his PTSD, standing alone, resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of normal rating schedule standards.  Accordingly, the Board finds that this case does not warrant referral to the Director of Compensation and Pension Service for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that the evidence of record reveals manifestations consistent with a 30 percent evaluation for PTSD, but no higher.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

ORDER

An initial 30 percent evaluation for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

REMAND

The Veteran seeks a rating in excess of 30 percent for his service-connected PTSD beginning August 17, 2009.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The evidence currently on record is insufficient for the purpose of ascertaining the current severity of the Veteran's PTSD.  

At his personal hearing in January 2015, the Veteran indicated that his PTSD symptoms have gotten worse since his VA examination in August 2009.  The Veteran stated that he has a lot of trouble remembering things, he experiences depression, irritability, and he has occasional suicidal ideations.  The Veteran stated that his current state of unemployabiity was partly due to his PTSD symptoms.  

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  Thus, in light of the fact that the most recent VA examination was conducted in August 2009, more than 5 years ago, and the Veteran has claimed that his PTSD has worsened since his last examination, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his PTSD.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since August 17, 2009.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The claims folder, including a copy of this remand, should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed. Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  Also, the examiner should specifically opine on the impact of the Veteran's PTSD on his social and industrial activities.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A rationale for all opinions expressed must be provided.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran in any way, he and his attorney should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran and his attorney should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


